DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, in the reply filed on 7/14/22 is acknowledged.  The traversal is on the ground(s) that no serious burden is shown for examination of Groups I, II, and III together.  In light of the amendment, Group III is now rejoined together with the election of Group I.  However, Group II remains separate due to the combination-subcombination relationships with Groups I and III as noted in the prior action, and at least because prior art applicable to Group II would not likely be applicable to other groups of the combination/subcombination due to differences in claim scope.  
 	Regarding the Species election, Examiner notes that claim 15 describes a lateral trace (e.g. Figure 7: 708), which falls under non-elected Species B, and thus claim 15 is withdrawn.
 	In sum, the election covers Group I, Group III (rejoined), and Species A, claims 1-4, 13-14, 16-17, and 20.
Aside from the rejoinder of Group III above, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-12, 15, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2018/0133487).

    PNG
    media_image1.png
    406
    726
    media_image1.png
    Greyscale

 	Regarding claim 1, Shah discloses the same invention as claimed (Figure 1 provided above for example), including an insulator for a header assembly of a biostimulator (abstract; Figure 1) comprising an insulator wall extending around an insulator cavity (Figure 2; Paragraphs 18, 22-24), wherein, the insulator cavity extends along a longitudinal axis from an insulator distal end of the insulator wall to an insulator proximal end of the insulator wall (Figure 2), and an antenna including one or more antenna loops embedded in the insulator wall between the insulator distal end and the insulator proximal end (Figures 1, 2; Paragraphs 19, 22-24), and an antenna lead extending from the one or more antenna loops (Paragraphs 19, 23-24; via connection to internal circuitry).
 	Regarding claim 2, Shah discloses the insulator includes a ceramic material (Paragraph 18).
	Regarding claims 3-4, Shah discloses open loops as recited (Figure 3).
 	
Claim(s) 1, 13, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffith (US 2021/0046310).

    PNG
    media_image2.png
    269
    672
    media_image2.png
    Greyscale

 	Regarding claims 1, 13, 20, Griffith discloses the same invention as claimed (Figure 7 provided above for example), including a biostimulator (abstract) comprising a housing having an electronics compartment (Figure 6: 108), a flange mounted on the housing (Figure 6: second encapsulant 604; Paragraph 45) and including a mounting wall extending around a flange cavity (Figures 6, 7; second encapsulant 604 forms a wall of material surrounding a cavity containing first encapsulant 602), and an insulator within the flange cavity (Figure 7: 602) including an insulator wall extending around an insulator cavity (Figures 6, 7: 602; Paragraphs 26, 45, 50; first encapsulant forms a donut shape), wherein, the insulator cavity extends along a longitudinal axis from an insulator distal end of the insulator wall to an insulator proximal end of the insulator wall (Figures 6, 7; see central cavity which holds a central magnet), and an antenna including one or more antenna loops embedded in the insulator wall between the insulator distal end and the insulator proximal end (Figures 6,7; Paragraphs 46, 48), and an antenna lead extending from the one or more antenna loops (Figure 6: e.g. wire at 402 leading to circuitry).
Allowable Subject Matter
Claims 14, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 2015/0097734) shows antenna loops embedded in an insulator wall.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792